PONDER, Justice,
In this Court appellants and appellee have filed a joint motion to have this appeal transferred to the Court of Appeals for the Second Circuit on the ground.that the record does not show the value of the property involved to be in excess of our jurisdictional amount of $2,000.
It is the settled jurisprudence of this Court that the record must affirmatively show that the subject matter of the suit in a given case must be of the value to give this Court appellate jurisdiction, otherwise the appeal will be transferred to the proper court of appeal. State v. Cook, 197 La. 1027, 3 So.2d 114; City of New Orleans v. Langenstein, 227 La. 770, 80 So.2d 402; Plaquemines Parish School Board v. La Grange Realty Inc., 232 La. 81, 93 So.2d 910.
Accordingly, for the reasons assigned, it is ordered that this appeal be transferred to the Court of Appeal, Second Circuit, pursuant to the provisions of LSA-R.S. 13:4441, the record to be filed in such court by appellants within 30 days from the date on which this decree shall become final; otherwise the appeal shall stand dismissed. All costs of the appeal to this Court shall be paid by appellant; all other costs to await final disposition of the cause.